Citation Nr: 0001464	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-10 295A	)	DATE
	)
	)


THE ISSUE

Whether a May 5, 1998, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
a psychiatric disorder, to include cognitive impairment, 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The claimant had active military service from October 1967 to 
October 1970.

This matter comes before the Board from an August 1998 motion 
from the claimant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a May 1998 Board 
decision that denied service connection for a psychiatric 
disorder. 


FINDINGS OF FACT

1. In a May 5, 1998, decision, the Board denied entitlement 
to service connection for a psychiatric disorder, including 
cognitive impairment, finding that the claim was not well 
grounded. 

2.  In his motion for revision or reversal of the Board's May 
1998 decision, the claimant has not pointed to any error of 
fact or any error in the application of the law in that 
decision, such that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The allegations advanced in the claimant's August 1998 motion 
for revision or reversal of the Board's May 5, 1998, decision 
do not meet the pleading requirements for a valid claim of 
CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(d)(3) and 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 5, 1998, decision, the Board denied entitlement to 
service connection for a psychiatric disorder, including 
cognitive impairment.  The Board concluded that the claim was 
not well grounded.  There was medical evidence showing 
diagnoses of various psychiatric disorders, although there 
was no objective evidence of cognitive impairment.  There was 
no evidence of a psychiatric disorder during the claimant's 
period of military service.  He argued that he was 
hospitalized during service with an infected finger and a 
high fever and that this had led to his psychiatric disorder.  
The Board indicated that there was no evidence showing that 
the claimant was hospitalized during service for a high 
fever.  However, even if there were such evidence, the Board 
concluded that the claim would still not be well grounded 
because there was no medical evidence relating any current 
psychiatric disorder to an inservice disease or injury, 
including the alleged hospitalization and/or treatment for an 
infected finger and/or high fever.

In July 1998, the claimant filed a motion for reconsideration 
of the Board's May 1998 decision.  He disagreed with the 
Board's evaluation of the lay statements he had submitted, 
and he discussed his inability to deal with the public after 
his military service.  In August 1998, the claimant's motion 
for reconsideration was denied, and he was notified that his 
statement was being construed as a request for revision of 
the May 1998 Board decision on the grounds of CUE.  

In September 1998, the claimant sent a letter to the Board 
indicating that he had discovered additional evidence.  He 
was sent a letter in September 1998 informing him that he 
could either reopen his claim at the regional office, request 
reconsideration of the Board decision, or appeal the Board 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In November 1998, the claimant again filed a motion 
for reconsideration of the Board's May 1998 decision.  He 
indicated that this was being done on the basis of the 
discovery of new and material evidence in the form of 
relevant records or reports of the service department.  He 
submitted copies of service medical records showing 
hospitalization for six days in May 1970 for lymphangitis of 
the left forearm secondary to infection of the left index 
finger.  Upon admission, his temperature was 104 degrees.  A 
temperature chart showed that his temperature returned to 
normal range on the second day of hospitalization.  He was 
treated with warm soaks and penicillin; he responded well and 
was discharged in afebrile condition.

In April 1999, the claimant's motion for reconsideration was 
denied.  In May 1999, the Board notified the claimant that, 
despite the August 1998 letter, it would not consider his 
1998 motion for reconsideration as a motion for CUE unless he 
informed VA within 60 days that he wanted that statement to 
be construed as a motion for CUE.  The claimant was provided 
a copy of the final CUE regulations.  He thereafter replied 
in June 1999 that he did want revision of the Board's May 
1998 decision based on clear and unmistakable error.  He made 
no further contentions. 

After review of the claims folder, the representative 
submitted a brief in October 1999.  It was argued that the 
Board had erred in determining that the claimant's claim was 
not well grounded. 


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the Court.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

The claimant alleges that he has "discovered" new evidence 
that was not before the Board in 1998 and which the Board 
should have considered.  He appears to be arguing that the 
correct facts, as they were known in 1998, were not before 
the Board.  When pursuing his claim in 1998, the claimant had 
alleged that he was hospitalized for an infection and high 
fever during service.  His service medical records did not 
confirm this, and VA was unable to obtain additional records.  
The claimant has since submitted the missing records. 

However, a valid claim of CUE must include specific 
allegations as to as to why the result of the challenged 
decision would have been manifestly different but for the 
error.  38 C.F.R. § 20.1404(b) (1999); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  The claimant has made 
no such arguments.  In fact, it is clear that the result of 
the May 1998 Board decision would not have been different 
even if the missing service medical records had been 
considered.  The May 1998 decision expressly stated that even 
assuming that the veteran was hospitalized for a high fever 
during service . . . there is no medical evidence relating 
any current psychiatric disorder to the fever or to service.  
In other words, the Board accepted the claimant's allegation 
concerning the inservice hospitalization, but still found 
that the claim was not well grounded due to a lack of medical 
nexus evidence.  Therefore, even if the "correct facts" had 
been before the Board in May 1998, even if the claimant's 
service hospitalization records had been obtained, his claim 
would still have been not well grounded.  Therefore, the 
outcome of the May 1998 Board decision would have been the 
same.

The claimant disagrees with the Board's denial of his claim 
for service connection for a psychiatric disorder and its 
evaluation of the evidence before it (i.e., the lay 
statements and his testimony).  The claimant essentially 
disagrees with how the Board weighed or evaluated the facts.  
Such contentions are insufficient to satisfy the criteria for 
a motion for revision of the prior Board decision on the 
basis of clear and unmistakable error.  38 C.F.R. 
§§ 20.1403(d)(3) (1999).

The claimant's representative disagreed with the Board's 
conclusion that the claim was not well grounded.  Again, that 
is a disagreement with how the Board weighed or evaluated the 
facts, and such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999).  

The claimant has made no specific allegations supporting his 
claim of CUE, and the statements he has made are too non-
specific to meet the regulatory pleading requirements for a 
motion for CUE in a prior Board decision.  38 C.F.R. 
§ 20.1404(b) (1999).  Moreover, the claimant's motion did not 
contain any allegations of error in application of the law 
because the claimant did not argue or allege that any 
statutory or regulatory provision extant at the time of the 
May 1998 decision was incorrectly applied by the Board.  38 
C.F.R. § 20.1403(a) (1999).

Because the allegations advanced in the claimant's August 
1998 motion either do not meet the pleading requirements to 
"set forth clearly and specifically the alleged [CUE], or 
errors, of fact or law in the Board decision," including how 
the result of the May 1998 Board decision would have been 
manifestly different but for the error, or because, at best, 
the allegations in the motion express no more than "[a] 
disagreement with how the facts were weighed or evaluated," 
the August 1998 motion for revision or reversal of the 
Board's May 1998 decision based on CUE must be denied.  38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).


ORDER

The claimant's motion for revision or reversal of the May 5, 
1998, decision of the Board of Veterans' Appeals denying 
entitlement to service connection for a psychiatric disorder, 
to include cognitive impairment, is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 


